TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 1, 2018



                                     NO. 03-18-00484-CV


                          Jose C. Padilla Alvarez and CCJK LLC
                      d/b/a Hill Country Site Supply, LLC, Appellants

                                               v.

                                 Rhonda Jean Ortiz, Appellee


           APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
          DISMISSED ON JOINT MOTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the interlocutory order signed by the district court on July 19, 2018. The

parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear its own costs relating to this appeal, both in this

Court and in the court below.